ClaeKSON, J.,
concurring: After a witness has been examined in chief, his credit may be sustained or impeached in various modes: (1) By proving or disproving the facts stated by him, by the testimony of other witnesses; (2) by general evidence affecting his credit for truth and veracity or general moral character. The regular mode of examining into the general reputation is to inquire of the witness whether he knows the general reputation of the person in question among his neighbors, and what that reputation is. Greenleaf on Evidence, vol. 1 (15 ed.), sec. 461; S. v. Efler, 85 N. C., 585. This law and practice has been long recognized by our courts. «
"While upholding the rule of evidence stated in the exhaustive dissenting opinion of Associate Justice Stacy, I think upon the whole record the defendant is not entitled to a new trial. “It is now the settled rule of appellate courts that verdicts and judgments will not be set aside for harmless error, or. for mere error and no more. To accomplish this result, it must be made to appear not only that the ruling complained of was erroneous, but that it was material and prejudicial, amounting to a denial of some substantial right. Our system of appeals, providing for a review of the trial court on questions of law, is founded upon sound public policy, and appellate courts will not encourage litigation by reversing judgments for slight error, or for stated objections, which could not have prejudiced the rights of appellate in any material way.” In re Ross, 182 N. C., 478.